Cas@¢

C0 mn AN Dn fF. WW NY Ke

MMO NO NO KN NY NY WN NO HN eee Hee Re Rr Oe
On Dn On FP WD NYO KF CO UO WAnANY WD A fF WW NY KF OC

2:18-cv-00253-AG-FFM Document 117 Filed 11/12/20 Pageiofi Page ID #:1479

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ROVI GUIDES, INC.,

Plaintiffs, Case No. 2:18-cv-00253-AG-FFM

V.

COMCAST CORPORATION: COMCAST
CABLE COMMUNICATIONS, LLC; ORDER GRANTING JOINT
COMCAST CABLE COMMUNICATIONS STIPULATION OF DISMISSAL
MANAGEMENT, LLC; COMCAST
BUSINESS COMMUNICATIONS, LLC;
COMCAST HOLDINGS CORPORATION;
COMCAST SHARED SERVICES, LLC;
COMCAST OF SANTA MARIA, LLC; and
COMCAST OF LOMPOC, LLC,

Defendants.

 

 

ORDER GRANTING JOINT STIPULATION OF DISMISSAL
This matter is before the Court on the Joint Stipulation of Dismissal. The Court, having

considered the matter and being so advised, GRANTS this motion.

IT IS SO ORDERED.

Date: November 12, 2020

PHILIP S. GUTIERREZ
CHIEF UNITED STATES DISTRICT JUDGE

 

]

 

 

 

ORDER GRANTING JOINT STIPULATION OF DISMISSAL

 
